Citation Nr: 0916320	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  The propriety of a reduction of the assigned disability 
rating for service-connected degenerative joint disease of 
the right knee with partial right medial meniscectomy from 20 
percent disabling to 10 percent disabling.  

2.  Entitlement to an increased disability rating for the 
service-connected degenerative joint disease of the right 
knee with partial right medial meniscectomy, currently rated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1987 to July 1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

Procedural history

In a September 2000 RO rating decision, service connection 
was granted for degenerative joint disease of the right knee 
with partial right medial meniscectomy; a 10 percent 
disability rating was assigned effective August 1, 2000.  A 
June 2001 RO rating decision increased the disability rating 
from 10 percent to 20 percent, effective February 28, 2001.  

On August 23, 2004, the RO received the Veteran's claim for 
an increased rating for her service-connected for 
degenerative joint disease of the right knee with partial 
right medial meniscectomy.  In February 2005, the RO proposed 
to reduce the rating from 20 percent disabling to 10 percent 
disabling. The Veteran was notified of that proposal in 
February 2005.

In the May 2005 rating decision which forms the basis for 
this appeal, the RO implemented the proposal to reduce the 
disability rating for the degenerative joint disease of the 
right knee with partial right medial meniscectomy from 20 
percent to 10 percent, effective August 1, 2005.  In June 
2005, the Veteran expressed her disagreement with that 
decision.  She requested a Decision Review Officer (DRO) 
review.  In August 2005, a DRO issued a Statement of the Case 
(SOC) which continued the reduction of the disability rating 
and the denial of the Veteran's increased rating claim.  The 
Veteran perfected an appeal with the submission of a 
substantive appeal (VA Form 9) in October 2005.  

After the Veteran provided additional evidence, the DRO 
provided the Veteran with a December 2005 supplemental 
statement of the case (SSOC) which also continued the 
reduction of the disability rating and the denial of the 
Veteran's increased rating claim.

The appeal is REMANDED to the RO via the VS Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.

Issues not on appeal

In January 2004, the Board denied the Veteran's claim for an 
increased rating for right knee instability, rated 20 percent 
disabling.  In June 2005, the RO denied the Veteran's claim 
of entitlement to service connection for depression.  To the 
Board's knowledge, the Veteran has not disagreed with those 
decisions, and those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

For reasons expressed immediately below, the Board believes 
that the appeal must be remanded for further procedural and 
evidentiary development. 

Reasons for remand

Dingess/Hartman and Vazquez-Flores notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has not received appropriate notice under 
Dingess.  This must be accomplished.

In addition, the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) required VA notify the Veteran of the 
appropriate diagnostic code criteria and further inform her 
that should an increase in disability be found, a disability 
rating will be determined by applying that criteria to the 
symptoms of the condition for which an increased disability 
rating is sought.  Such notice must precede the RO's final 
adjudication of the issue.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
Therefore, this too must be accomplished.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Additional evidence

The Veteran has recently submitted evidence for consideration 
in the form of VA treatment records dated December 2006 
through July 2007, including a report from a July 2007 right 
knee arthroscopy with debridement.  This evidence has not 
been considered by the RO, and no waiver of initial RO 
consideration is currently of record.  See 38 C.F.R. §§ 
19.31, 20.1304 (2008).  

Medical examination

The Veteran was last examined for her degenerative joint 
disease of the right knee with partial right medial 
meniscectomy in September 2004.  She has contended that her 
right knee disability has become worse since then.  

The Board believes that under the circumstances here 
presented, a current medical examination of the Veteran's 
right knee is necessary.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran a 
corrective VCAA letter which complies 
with the notification requirements of the 
VCAA, including as expanded by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  VBA should contact the Veteran in 
order to ascertain whether there is any 
additional relevant medical evidence 
available concerning the Veteran' 
service-connected degenerative joint 
disease of the right knee with partial 
right medial meniscectomy.  If she 
responds in the affirmative, any such 
medical records identified should be 
obtained and associated with the claims 
folder, to the extent possible.

3.  VBA must arrange for a physician with 
appropriate training to examine the 
Veteran in order to determine the current 
severity of her service-connected 
degenerative joint disease of the right 
knee with partial right medial 
meniscectomy.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

4.  VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
her representative with a SSOC and allow 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

